


117 HR 2481 IH: High Risk Rural Roads Safety Grant Program Act of 2021
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2481
IN THE HOUSE OF REPRESENTATIVES

April 13, 2021
Mr. O'Halleran (for himself and Mr. Westerman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To establish a grant program to improve safety on high risk rural roads, and for other purposes.


1.Short titleThis Act may be cited as the High Risk Rural Roads Safety Grant Program Act of 2021. 2.High risk rural roads safety grant programChapter 1 of title 23, United States Code, is amended by adding at the end the following:

171.High risk rural roads safety grant program
(a)EstablishmentThe Secretary shall establish a program to award grants, on a competitive basis, to eligible entities for projects to improve safety on high risk rural roads in the United States. (b)Eligible projects (1)In generalAn eligible entity may use funds provided under this section only for a project described in paragraph (2) that makes improvements to a high risk rural road.
(2)Projects describedA project referred to in paragraph (1) only includes 1 or more of the following activities: (A)A road safety audit.
(B)An intersection safety improvement. (C)Installation of rumble strips or another warning device, if the rumble strips or other warning devices do not adversely affect the safety or mobility of bicyclists, pedestrians, and individuals with disabilities.
(D)Activities that improve the safety of pedestrians, bicyclists, or individuals with disabilities. (E)Construction of a railway-highway crossing safety feature, including installation of protective devices.
(F)Construction of a traffic calming feature. (G)Improvement of highway signage and pavement markings, including to meet minimum levels of retroreflectivity established by the Department of Transportation.
(H)Installation of a priority control system for emergency vehicles at signalized intersections. (I)Installation of a traffic control or other warning device at a location with high accident potential.
(J)Installation of guardrails, barriers (including barriers between construction work zones and traffic lanes for the safety of motorists and workers), and crash attentuators. (K)The addition or retrofitting of structures or other measures to eliminate or reduce accidents involving vehicles and wildlife.
(L)Installation and maintenance of signs (including flurorescent, yellow-green signs) at pedestrian-bicycle crossings and in school zones. (M)Installation of a skid-resistant surface at any intersection or other location with a high frequency of accidents.
(N)Improvement of an edge drop-off that is greater than 4 inches. (O)Spot pavement and shoulder widening.
(P)Elimination of a roadside obstacle. (Q)Systemic improvements focusing on low-cost safety infrastructure investments.
(R)Traffic enforcement or other activities relating to work zone safety. (S)Installation of vehicle-to-infrastructure communication equipment.
(T)Installation or improvement of highway signage and pavement markings to accommodate advanced technologies to assist with the deployment of automated and connected vehicles. (c)Set-AsideOf the total amounts made available under this section for each fiscal year, not less than $100,000,000 shall be for grants to Indian Tribes. 
(d)Federal shareThe Federal share of the cost of a project carried out with funds made available under this section may be 100 percent. (e)DefinitionsIn this section:
(1)Eligible entityThe term eligible entity means— (A)a unit of local government;
(B)a special purpose district or public authority with a transportation function; (C)a metropolitan planning organization (as defined in section 134(b));
(D)a regional transportation authority; or (E)an Indian Tribe (as defined in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5130)). 
(2)High risk rural roadThe term high risk rural road means any roadway functionally classified as a rural major or minor collector or a rural local road with respect to which— (A)there is a significant likelihood of accidents resulting in fatalities or incapacitating injuries; or
(B)there is a physical condition that presents to users of the roadway an increased risk of an accident, including an accident resulting in serious injury.  (f)Authorization of AppropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out this section $600,000,000 for each of fiscal years 2022 through 2027, to remain available until expended..

